Lumpkin, J.
1. Where, after conviction of a criminal offense, the accused sued out a bill of exceptions and obtained a reversal of the judgment of the trial court, and thereafter, for sufficient legal reasons, the original accusation was “nol prossed” and the accused put on trial upon a new accusation charging the same offense, a plea of autre fois acquit, alleging in substance the facts above recited, was properly overruled.
2. The only error assigned in the bill of exceptions now under review being the overruling of the above mentioned plea, no. cause for reversing the judgment below appears.

Judgment affirmed.

Persons & Persons, for plaintiff in error.
O. H. B. Bloodworth, solicitor-general, contra.